Citation Nr: 0947936	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-03 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mare Island, 
California


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred on August 26, 2005, at a non-VA 
hospital.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1979  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision, dated in November 2005, of the 
Department of Veterans Affairs Medical Center (VAMC) in Mare 
Island, California.

In October 2009, the Veteran appeared at a hearing before the 
undersigned.  A transcript of the proceeding is of record. 


REMAND

The Veteran seeks reimbursement for the cost of medical 
expenses incurred on August 26, 2005, at a non-VA hospital.  
The Veteran contends that he went to the nearest emergency 
room on August 26, 2005, after an advice nurse from the VA 
Northern California Health Care System advised his sister to 
take him there.  See, e.g., October 2009 hearing transcript; 
January 2006 letter from N.E.  

The evidence of record does not include any VA telephone 
advice or contact records, and the record does not indicate 
that any such records were requested.  Consequently, the 
Veteran's contention that he was advised to go to the private 
hospital cannot be verified.  Therefore an attempt should be 
made to obtain the telephone advice/contact records dating on 
August 26, 2005.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide to VA any evidence of the 
reported call to the advice line for the 
VA Northern California Health Care 
System, including a phone record. 

2. Request, obtain, and associate with 
the claims file VA's record of any 
telephone contact from the Veteran's 
medical file.  A negative search should 
be noted in the record and communicated 
to the Veteran.

3. Thereafter, readjudicate the Veteran's 
claim.  If VA again denies the benefit 
sought on appeal, provide the Veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


